 In the Matter of CORRIGAN PROPERTIES, INC., EMPLOYER1andBUILDINGSERVICEEMPLOYEES INTERNATIONAL UNION, LOCAL 292, AFL,PETITIONERCase No. 16-RC-430.-Decided November 29, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before James P.Wolf, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Atthe hearing, the Employer moved to dismiss the petition on theground, among others, that it is not engaged in commerce withinthe meaning of the Act. For reasons stated below, the motion ishereby granted.Upon the entire record in this case, the Board 2 finds:The business of the EmployerThe Employer, a Texas corporation, operates a number of retailproperties including the Tower Petroleum Building,a general officebuilding in Dallas, Texas.Only the employees of this building areinvolved in this case.The building contains approximately 81,334square feet of rentable space.The Employer services the stairways;halls, lobby, and elevators of the building, but does not handle thedelivery of freight, packages, or mail to the tenants.The Employerbuys all its maintenance supplies locally.The Employer's building houses approximately 78 firms, of whichabout 36 are branch offices of national concerns.The latter com-panies-including life insurance companies, manufacturers of cashregisters, glass, metal products, and soap-maintain executive, salesor service offices in the Employer's building.None of them performsany production'work in the building.1The Employer's name appears as amended at the hearing.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members Houston and Murdock].87 NLRB No. 12.252 CORRIGAN PROPERTIES, INC.253In addition to this office building, the Employer owns various apart-ments located in Dallas, Fort Worth, and Houston; a retail store blocklocated in Houston, a hotel located in Mineral Wells, and controllinginterest in a Dallas hotel.All the income of the corporation, totalling$234,376.51 for the period February 28 to June 30, 1949, is derived fromthe rental of these properties within the State of Texas.All pur-chases of maintenance and repair supplies for the use in the propertiesare made locally or through local agents.Upon these facts, we conclude that the Employer's operation of ageneral office building is essentially local in character.3Without de-ciding whether the Employer's operations affect commerce withinthe meaning of the Act, we find that it will not effectuate the policiesof the Act to assert jurisdiction in this case 4Accordingly, Nye willdismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.3 See10 East 40th Street Building, Inc. v. Callus,325 U. S. 578.4Midland Building Company,78 NLRB 1243;Central Tower, Inc.,84 NLRB 357. Cf.Tri-State Casualty Insurance Company,83 NLRB 828, where the Employer, in addition tooperating a general office building,conducted from that building an interstate insurancebusiness.